Citation Nr: 0012961	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-30 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of right wrist fusion, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the patella of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for epicondylitis 
of the left elbow.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to September 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable evaluation for all of his service-connected 
disabilities and service connection for tinnitus.  
Thereafter, a February 1996 rating decision granted service 
connection for tinnitus and 10 percent evaluations for the 
veteran's service-connected right wrist and knee disorders.  
The veteran has continued his appeal as to the currently 
assigned evaluations for his right wrist, right knee, left 
elbow, and bilateral hearing loss disabilities. 

While the February 1996 rating decision assigned tinnitus a 
noncompensable evaluation, a subsequent rating decision 
increased the evaluation for this disability to 10 percent, 
and in any event, the veteran did not file a notice of 
disagreement with the originally assigned rating in February 
1996 or the 10 percent evaluation assigned in November 1999.  
Consequently, this issue is not a subject for current 
appellate review.


FINDINGS OF FACT

1.  Postoperative residuals of right wrist fusion are 
manifested by symptoms in an unexceptional disability picture 
that are productive of some limitation of motion and grip 
strength with pain, but not ankylosis.

2.  The veteran's chondromalacia of the patella of the right 
knee is manifested by symptoms in an unexceptional disability 
picture that do not more nearly approximate moderate 
impairment of the right knee.

3.  Epicondylitis of the left elbow is manifested by symptoms 
in an unexceptional disability picture that are productive of 
a full range of motion and tenderness, which do not more 
nearly approximate arthritis, malunion of the radius with bad 
alignment, limitation of flexion at 100 degrees, or 
limitation of extension of the forearm to 45 degrees.

4.  The veteran's bilateral hearing loss is manifested by 
symptoms in an unexceptional disability picture that are 
productive of hearing at level I in the left ear and at most 
level II in the right ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of right wrist fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the patella of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).

3.  The schedular criteria for a compensable evaluation for 
epicondylitis of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71, Plate I, 4.71a, 5206, 5207, 5211 and 5212 (1999).

4.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Postoperative Residuals of Right Wrist Fusion, 
Chondromalacia of the Patella of the Right Knee, and 
Epicondylitis of the Left Elbow

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 70 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 55 degrees warrants a 30 
percent evaluation; and limitation of flexion of the minor 
forearm to 45 degrees warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the minor forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
100 degrees warrants a 30 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 50 percent 
evaluation when the minor upper extremity is involved.  38 
C.F.R. 4.71a, Diagnostic Code 5209 (1999). 

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 40 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 5210 
(1999). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower half.  
A 20 percent evaluation requires nonunion in the upper half 
of the minor extremity with false movement and without loss 
of bone substance or deformity, and a 30 percent evaluation 
requires loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. Part 4, Diagnostic 
Code 5211. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 10 percent 
evaluation is warranted for nonunion of the radius with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
radius of the major or minor upper extremity in the upper 
half.  A 20 percent evaluation is also provided for nonunion 
in the lower half with false movement and without loss of 
bone substance.  A 20 percent evaluation requires nonunion in 
the lower half with false movement with loss of bone 
substance or deformity.  38 C.F.R. Part 4, Diagnostic Code 
5212. 

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Bone fusion with loss of supination and pronation 
of the forearm of the minor upper extremity warrants a 20 
percent evaluation if the hand is fixed in full pronation, 
near the middle of the arc or in moderate pronation.  A 30 
percent evaluation requires that the minor hand be fixed in 
hyperpronation or supination.  38 C.F.R. 4.71a, Diagnostic 
Code 5213 (1999).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  Ankylosis is 
considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
in 20 degrees to 30 degrees of dorsiflexion of the wrist of 
the major (dominant) upper extremity; a 40 percent evaluation 
is warranted for ankylosis in any position except favorable.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the major upper extremity.  
Extremely unfavorable ankylosis is rated as loss of use of 
the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214, and Note.

The Schedule for Rating Disabilities provides that the normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based solely upon 
the veteran's limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Impairment of the knee may also be rated under Diagnostic 
Code 5257.  Under that Code, impairment of the knee, such as 
with recurrent subluxation or lateral instability, is 
assigned a 10 percent evaluation when slight.  A 20 percent 
evaluation is assigned when the impairment of the knee is 
moderate in degree.  A 30 percent evaluation is assigned when 
the impairment of the knee is severe in degree.  38 C.F.R. 
Part 4, Diagnostic Code 5257.  

With respect to all of the veteran's service-connected 
orthopedic disabilities, while the Board has given 
consideration to separate ratings for all of these 
disabilities under the Diagnostic Codes for arthritis, the 
record does not contain medical evidence documenting a clear 
diagnosis of arthritis of the right wrist, right knee or left 
elbow.  Although a February 1994 Department of Veterans 
Affairs (VA) examiner diagnosed residual arthritis of the 
right wrist, this was without review of X-rays that were 
taken shortly thereafter and interpreted to reveal no 
degenerative joint disease.  In addition, there is no X-ray 
evidence establishing degenerative arthritis in any of these 
joints as is required under either Diagnostic Code 5003 or 
5010.  Moreover, as will be shown more fully below, there is 
no evidence of compensable limitation of motion as to any of 
the relevant joints.  Consequently, the Board finds that 
Diagnostic Codes 5003 and 5010 are not for application in the 
instant case, and would otherwise be insufficient on their 
own to provide the veteran with higher or separate 
evaluations.  

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 5107(b).

A review of the history of the veteran's right wrist, right 
knee and left elbow disabilities shows that service 
connection was granted with a 0 percent rating assigned for 
each disability by an August 1994 rating decision, based on 
service medical records and February 1994 VA medical 
examination.  Service medical records were found to reflect 
that in May 1980, the veteran was treated for right 
scapholunate disassociation of the right wrist, which 
necessitated a scapho-lunate fusion.  In April 1982, it was 
noted that the veteran complained of right knee pain and 
there was an assessment of right knee strain.  In April 1992, 
the veteran continued to complain of right knee pain and in 
May 1992, there was a diagnostic assessment of patellofemoral 
pain syndrome of the right knee.  The veteran continued to 
receive treatment throughout the remainder of 1992 for his 
right knee pain.

Service medical records were further noted to reveal that in 
May 1993, the veteran was treated for epicondylitis of the 
left elbow after hitting his left elbow on a door.  

VA medical examination in February 1994 revealed that the 
veteran was right handed, and that as a result of a right 
wrist injury in 1980, he underwent a fusion of three carpal 
bones.  Although he reportedly had recovered some function in 
the right wrist, he indicated that he still had chronic 
decreased range of motion and strength with decreased 
function, in that he was unable to write or work with tools 
for a prolonged period.  He also reported chronic stiffness 
in the wrist in the morning.  Since a right knee injury in 
1992, the veteran reported complaints of chronic knee pain, 
especially in the morning, which could be aggravated by 
climbing stairs, running, cold weather or long walks.  He 
noted that the pain was moderate in intensity, usually lasted 
three to four hours, and was relieved with rest.  The veteran 
denied any buckling or locking of the knee, but did note that 
he used a brace.  

As for the left elbow, the veteran reported an injury in 1993 
which resulted in treatment with physical therapy and an 
injection of cortisone.  He continued to complain of 
recurrent pain and a chronic ache, which was described as 
mild but with episodic, moderate exacerbations.  These 
episodes usually occurred in the morning or with repetitive 
bending or lifting more than 20 pounds, at which time the 
pain became moderate to severe, could last four to six hours, 
and was relieved with rest.  

Musculoskeletal examination at this time revealed that the 
right wrist was slightly tender with slight soft tissue 
swelling and bony deformity.  The range of motion was to 45 
degrees dorsiflexion, 30 degrees palmar flexion, 10 degrees 
radial deviation, and 30 degrees ulnar deviation.  Right grip 
strength was 40 pounds compared to the left hand grip 
strength of 80 pounds.  Examination of the right knee 
revealed tenderness medially in the subpatellar area, with 
stable cruciate and collateral ligaments and no swelling or 
deformity.  Right knee range of motion was to 135 degree of 
flexion.  Left elbow examination indicated tenderness over 
the lateral epicondyle and surrounding area.  While there was 
no swelling, there was a fixed flexion deformity of 10 
degrees.  The range of motion at the right (left) elbow with 
flexion was 130 degrees.  Supination and pronation was to 85 
degrees.  Neurological examination revealed negative 
findings.

The diagnosis was right wrist injury, status post fusion of 
the carpals, with residual arthritis, chondromalacia of the 
patella of the right knee, and left elbow epicondylitis.  X-
rays recommended for the right knee, right wrist and left 
elbow were subsequently interpreted to reveal residuals of 
the prior surgery to the right wrist, with no evidence of 
degenerative joint disease or other significant findings.

The August 1994 rating decision concluded that the veteran's 
right wrist disorder did not warrant a compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214, 5215 (1999), 
since it was not favorably ankylosed in 20 to 30 degrees of 
dorsiflexion, and since dorsiflexion of the wrist was not 
limited to less than 15 degrees palmer flexion limited in 
line with the forearm.  It was concluded that the veteran's 
right knee disability did not warrant a compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, as there was 
no evidence of any recurrent subluxation or lateral 
instability, limitation of motion, or degenerative joint 
disease that warranted a compensable evaluation.  With 
respect to the veteran's left elbow condition, the regional 
office (RO) determined that a noncompensable rating was 
appropriate since there was no evidence of degenerative joint 
disease, the veteran's left elbow range of motion was not 
sufficiently limited, and because there was no evidence of 
ankylosis.

A VA outpatient evaluation of the veteran for the purpose of 
assessing a request for clothing allowance in August 1995 
noted that the veteran reported wearing a right neoprene knee 
brace following right knee trauma.  Examination of the knee 
brace at this time revealed that it was a soft neoprene brace 
without plastic or metal stays.  It was also noted that the 
veteran was using a cane in the wrong hand (right).  The 
veteran commented that he did not use a right wrist brace 
with a metal insert unless he had a problem with pain.  The 
veteran was advised to use the cane on the left if his goal 
was to unload weight on the right.

VA joints examination in November 1995 revealed that the 
veteran again related the circumstances surrounding his 
original orthopedic injuries and complaints.  The veteran's 
current complaints with the right wrist consisted of pain, 
decreased range of motion, stiffness, and decreased grip 
strength in the right hand.  The veteran also noted that he 
would wear a brace on the right knee because it would give 
out occasionally, and that he also experienced pain and 
stiffness in the right knee.  He also reported constant pain 
in the left elbow with variable intensity for which he took 
ibuprofen.  Physical examination of the dorsum of the right 
wrist revealed a nontender, nonadherent, and nondepressed 6.5 
centimeter (cm) by 5 millimeter (mm) surgical scar.  There 
was no tenderness but pain was observed on dorsiflexion to 50 
degrees, palmar flexion to 40 degrees, radial deviation to 25 
degrees and ulnar deviation to 40 degrees.  Grip strength was 
45 pounds on the right and 75 pounds on the left.  

Examination of the right knee disclosed a mild varus 
deformity without effusion or tenderness.  There was also 
mild tenderness of the patella and mild laxity of the lateral 
collateral ligament, and range of motion was between full 
extension and 140 degrees flexion without pain or crepitus.  
Examination of the left elbow indicated moderate tenderness 
over the lateral epicondyle.  There was no deformity and 
range of motion revealed that the elbow lacked 5 degrees of 
full extension, and flexion to 145 degrees, giving the 
veteran 140 degrees of flexion.  Pronation was to 80 degrees 
and supination was to 85 degrees.  Thigh circumference on the 
right was 41 cm and on the left, 42 cm.  Calf circumference 
on the right was 36 cm and on the left, 37.5 cm.  The 
diagnosis was lateral epicondylitis of the left elbow, status 
postoperative right hand fracture (fusion of carpal bones), 
and status post right knee injury with retropatellar 
arthralgia.  X-rays were again recommended for the right 
wrist, right knee and left elbow, and these were interpreted 
to reveal residual suture material in the right wrist but 
otherwise no degenerative joint disease or other significant 
findings.

A February 1996 rating decision increased the evaluation for 
the veteran's right wrist and knee disabilities to 10 
percent.  

In a letter dated in June 1996, the Post Office advised the 
veteran that it had found him unsuitable for the position of 
laborer custodian.  More specifically, the Post Office 
medical officer had found that the veteran should avoid 
pushing and pulling with the right hand, and that he should 
not participate in activities requiring heavy carrying, 
climbing, prolonged walking or standing.

VA joints examination in November 1997 revealed that the 
veteran continued to complain of occasional pain in the right 
wrist with decreased range of motion, and that he had 
frequent pain in the right knee of variable intensity for 
which he took ibuprofen.  The veteran further reported 
intermittent pain in the left elbow, but that he had full 
range of motion and good strength.  Physical examination of 
the right wrist revealed range of motion with pain and 
guarding to 25 degrees dorsiflexion, 25 degrees palmar 
flexion, 25 degrees radial deviation, and 35 degrees ulnar 
deviation.  Sensation and dexterity were noted to be normal 
and grip strength was 60 pounds on the right and 90 pounds on 
the left.  Examination of the lower extremities revealed 
circumference of the thighs to be 41 1/2 cm on the right and 
42 1/2 cm on the left.  Calf circumference was 37 1/2 cm on 
the right and 39 cm on the left.  Examination of the right 
knee revealed no tenderness, swelling or deformity, and the 
patella was found to be in normal position and mobility, and 
mildly tender.  There was mild laxity of the medial and 
lateral collateral ligaments, but it was noted that the 
veteran had full extension.  It was further noted that he was 
able to flex to 145 degrees without pain, guarding or 
crepitus.  

Examination of the left elbow indicated moderate tenderness 
over the lateral epicondyle with full painless range of 
motion and no deformity or effusion.  The overall diagnosis 
was retropatellar arthralgia of the right knee, postoperative 
fusion of the right (major) wrist, epicondylitis of the left 
(minor) elbow, and hearing loss.





Analysis

(a)  Postoperative Residuals of Right Wrist Fusion

The Board has reviewed all the evidence.  The Board first 
recognizes that the veteran's right wrist disability is 
currently rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 for dorsiflexion of less than 15 degrees 
or palmar flexion limited in line with the forearm.  This is 
the maximum rating available under this Diagnostic Code.  
Consequently, entitlement to a higher evaluation will require 
that the veteran's right wrist symptoms meet the criteria for 
a rating in excess of 10 percent under another applicable 
Diagnostic Code.

In this regard, the Board initially notes that in order to 
qualify for the next higher evaluation of 30 percent for the 
wrist of the major hand under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, there must be ankylosis of the wrist of the major 
hand which is manifested by favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  In addition, higher ratings 
available under the other Diagnostic Codes applicable to a 
disability of the wrist are all predicated on the ankylosis 
of two or more digits of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216, 5217, 5218, and 5219 (1999).  However, 
while a review of the results of VA examinations from 1994 to 
1997 consistently reflect limitation of motion with pain in 
the right wrist and decreased grip strength, there has never 
been a finding of ankylosis.  Consequently, the Board finds 
that a rating in excess of 10 percent for the veteran's right 
wrist disorder pursuant to the rating criteria applicable to 
musculoskeletal disability of the wrist is not warranted.

Moreover, while the veteran has significant limitation of 
motion of the wrist with pain on all ranges of motion, the 
evidence does not show that the pain on motion or on use of 
the wrist, including with flare-ups, amounts to ankylosis of 
the dominant wrist such as to warrant a higher evaluation 
under Codes 5214, 5216, 5217, 5218, or 5219 of the rating 
schedule.  See DeLuca v. Brown, supra.  In addition, since 
the record further indicates that the symptoms in the right 
wrist do not, in fact, approximate dorsiflexion of less than 
15 degrees or palmar flexion limited in line with the 
forearm, the Board must conclude that the primary basis for 
the decision to award a 10 percent evaluation for this 
disability was based on the findings of pain on functional 
use as demonstrated by limitation of motion and reduced grip 
strength.  Since pain has therefore already been taken into 
account in the current 10 percent evaluation, the Board finds 
that an even higher evaluation solely based on pain on use is 
not warranted, especially in view of the lack of compensable 
limitation of dorsiflexion or palmar flexion.  

The Board also notes that the operative scar attributable to 
the right wrist disability has been found on examination to 
be a nontender, nonadherent, and nondepressed 6.5 cm by 5 mm 
surgical scar.  The evidence does not show that the scar is 
painful or tender on objective demonstration, as 
distinguished from the pain on motion of the wrist that is 
part and parcel of the service-connected evaluation.  
Accordingly, the veteran is not entitled to a separate 
compensable evaluation for his surgical scar under the 
holding of the Court in Esteban v. Brown, 6 Vet. App. 259 
(1994).

(b)  Chondromalacia of the Patella of the Right Knee

As for the veteran's right knee disorder, the veteran is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which the Board finds to be 
the appropriate Diagnostic Code for the evaluation of this 
disability.  This Code provides that for "knee, other 
impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is warranted for 
"slight" impairment.  The next higher schedular rating 
under this Code of 20 percent is provided for "moderate" 
impairment.

The application of limited range of motion Diagnostic Codes 
would not result in an increased rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the right 
knee or impairment of the tibia and fibula by any competent 
medical evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (1999).  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran an increased 
rating based on the medical evidence which is currently of 
record would be Diagnostic Code 5257, which would permit a 20 
percent evaluation for moderate impairment of the veteran's 
right knee.

VA examination in 1994 initially revealed complaints of pain 
on use, tenderness and the use of a brace, with no reports of 
locking or buckling and flexion to 135 degrees.  Thereafter, 
an August 1995 evaluation for clothing allowance purposes 
revealed that the brace used by the veteran was a neoprene 
brace without stays or staples, and VA examination in 
November 1995 revealed a slight difference between the 
circumference of the right leg compared with the left, mild 
varus deformity and tenderness, and mild laxity of the 
lateral collateral ligament.  There was full extension and 
flexion without pain or crepitus.  At the time of the 
veteran's most recent examination in November 1997, although 
he reported frequent pain of variable intensity, that he 
continued to wear a brace because his knee would give out 
occasionally, and examination revealed that the knee was 
mildly tender with mild laxity of the medial and lateral 
collateral ligaments, there was full extension and flexion 
without pain, guarding or crepitus.  The other medical 
findings from these examinations consistently show at most 
slight or mild objective findings of pathology in the 
examination setting, and specifically, the Board notes that 
the range of motion has been found to be full and unguarded.  
While the veteran has been observed to wear a brace, the 
Board finds that the evidence of record reflects that it is 
of a neoprene or rubber material without stays or staples and 
does not, by itself, evidence moderate or severe impairment 
of the right knee under Diagnostic Code 5257.  The Board 
further notes the August 1995 examiner's observation that the 
veteran was using a cane to unload weight from the right side 
which would clearly be contrary to any sense of giving way of 
the right knee.

The Board further notes that the whole rating schedule is 
founded on the principle that ratings will represent average 
industrial impairment, not the specific impairment in one 
particular job.  38 U.S.C.A. § 1155.  Based on these and 
other findings, the Board finds that the amount of impairment 
demonstrated in the right knee since the effective date of 
the grant of service connection does not rise to or more 
nearly approximate the level of moderate impairment in the 
average employment setting.  Thus, as the clear preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.

Just as with the right wrist disability, the Board has also 
considered entitlement to increased rating on the basis of 
pain and finds that such entitlement is not warranted.  The 
Board has carefully reviewed the entire record in this case 
and notes that the evaluation currently assigned intended to 
take into account the veteran's pain, slight limitation of 
motion, and fatigue on use of the right knee.  See DeLuca v. 
Brown, supra.  Although the veteran clearly has significant 
pain and discomfort, together with functional impairment, the 
Board finds that the absence of findings on examination of 
limitation of motion demonstrates that the veteran's symptoms 
are sufficiently contemplated in the 10 percent rating 
currently assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59.

(c)  Epicondylitis of the Left Elbow

Turning now to the veteran's left elbow disability, the Board 
first notes that the disability involves the veteran's minor 
upper extremity, and that it is currently evaluated as 
noncompensable under Diagnostic Code 5207, which relates to 
limitation of extension of the forearm.  As was noted above, 
VA examination has revealed the veteran's consistent 
complaints of pain and mild to moderate tenderness, with only 
slight limitation of motion indicated at earlier 
examinations.  A 10 percent evaluation based on loss of 
forearm extension would still require extension to be limited 
to at least 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  A 10 percent rating based on loss of forearm flexion 
would require flexion to be limited to 100 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Thus, neither 
Diagnostic Code 5206 nor 5207 would afford the veteran a 
basis for a compensable evaluation.  As the veteran also did 
not have forearm flexion limited to 100 degrees and extension 
limited to 45 degrees for this period, a 20 percent rating is 
also not available under 38 C.F.R. § 4.71a, Diagnostic Code 
5208 (1999).

In addition, Diagnostic Codes 5205, 5209, 5210, and 5213 
would not provide a basis for a compensable evaluation since 
there has been no medical evidence of elbow ankylosis, marked 
cubitus varus or cubitus valgus deformity, ununited fracture 
of the head of the radius, nonunion of the radius and ulna, 
with a flail false joint, or bone fusion with loss of 
supination and pronation of the forearm of the minor upper 
extremity.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5205, 5209, 
5210, and 5213.

A 10 percent rating under either Diagnostic Code 5211 or 5212 
would require a finding of malunion of the ulna or radius 
with bad alignment.  Since there is currently no medical 
evidence of record indicating malunion of the ulna or radius, 
the Board finds that the veteran is also not entitled to a 
compensable rating under these Diagnostic Codes.

The Board has also considered 38 C.F.R. § 4.40, which 
provides, in essence, that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion (See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991)), and 38 
C.F.R. § 4.45, which directs that the "factors of disability" 
affecting the joints include pain on movement and weakened 
movement.  However, while the Board has noted the veteran's 
lay evidentiary assertions as to the presence of pain, the 
Board finds that these subjective complaints are not 
supported by objective evidence adequate to support a 
compensable evaluation.  The clinical findings demonstrate 
mild to moderate tenderness, but the findings as to actual 
functional capacity disclose painless range of motion without 
effusion.  While the initial VA examination did mention a 
"fixed flexion deformity of 10 degrees," this was not 
referred to in any other evaluation, does not equate to a 
finding of ankylosis since the veteran's left elbow is 
contemporaneously found to be capable of motion in other 
directions, and is therefore at most representative of only 
slight impairment.  Accordingly, the Board finds that there 
are no objective findings to support the subjective 
complaints as to functional impairment of the quality or 
extent that would more nearly approximate the criteria for a 
10 percent evaluation under Diagnostic Codes 5206 or 5207 for 
limitation of flexion or extension.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5206 and 5207.


(d)  All Service-Connected Orthopedic Disability

The Board further notes that a separate rating is also not 
warranted for nerve disability connected with the veteran's 
right wrist, right knee and left elbow, as there is no 
objective evidence to support such disability and since the 
veteran's subjective complaints of weakness are already taken 
into account in the veteran's current 10 percent evaluations 
for the right wrist and knee, and the noncompensable 
evaluation for the veteran's left elbow.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  As the weight of the evidence is plainly against 
the award of a rating in excess of those currently assigned 
for the veteran's disorders of the right wrist, right knee 
and left elbow, there is no basis for such an award under the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107.

The Board further finds that a higher rating for these 
disabilities is also not appropriate under 38 C.F.R. 
§ 3.321(b).  The Board cannot conclude that the disability 
picture as to either the veteran's right wrist, right knee or 
left elbow disability is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.  
Although the veteran has indicated that all of these 
disabilities are painful on use, the record does not reflect 
any recent or frequent hospital care, and any interference in 
the veteran's employment in this case is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.






II.  Hearing Loss

Background

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.  

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110 (1999).

During the pendency of this appeal, the VA has amended the 
regulations pertaining to the evaluation of hearing loss.  
These changes became effective June 10, 1999, and the Board 
notes that the RO has already considered these changes in its 
most recent supplemental statement of the case, issued in 
November 1999.  When a law or regulations changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, in this 
case, the Board finds that the pertinent regulations do not 
contain any substantive changes that affect this particular 
case, and simply add certain provisions that were already the 
practice of VA.  38 C.F.R. § 4.85.  The frequencies used for 
the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

The Board notes that the revised regulatory provisions also 
addressed the question of whether the speech discrimination 
testing employed by VA in a quiet room with amplification of 
sounds accurately reflect the extent of hearing impairment.  
Based upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in any four of the five frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where pure tone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86 
(1999).

A review of the history of this disability shows that service 
connection for bilateral hearing loss was also granted with a 
0 percent rating by the August 1994 rating decision, based on 
service medical records and VA audiological examination.  

Service medical records were found to contain a December 1988 
audio examination that revealed a bilateral hearing loss.  A 
service audio examination in August 1993 noted a bilateral 
hearing loss at 4000 Hertz and separation examination in 
August 1993 indicated a bilateral hearing loss.  More 
specifically, separation audio examination revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
70
LEFT
20
15
5
20
65

On the authorized audiological evaluation in February 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
35
LEFT
10
10
15
20
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear, and the 
pure tone threshold average was 16 on the right and 29 on the 
left.  The veteran reported periodic bilateral tinnitus and 
noise exposure during service, including ship noise, engines 
and motor generators.  The results of the examination were 
summarized to reflect asymmetric high frequency sensorineural 
hearing loss, mild to moderate on the right from 3000 Hertz 
and mild to severe on the left from 3000 Hertz.  A hearing 
aid for the left ear was recommended, as was the use of ear 
protectors when in the presence of loud levels of noise.

On the authorized audiological evaluation in November 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
45
LEFT
10
15
15
25
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 in the left ear, and the 
pure tone threshold average was 16 on the right and 31 on the 
left.  The veteran again reported periodic bilateral tinnitus 
and noise exposure which included exposure to generators and 
power tools.  The results of the examination were summarized 
to reflect mild to moderate high frequency sensorineural 
hearing loss in the veteran's right ear from 4000 Hertz and a 
mild to severe high frequency sensorineural hearing loss on 
the left from 3000 Hertz.  A hearing aid for the left ear was 
again recommended, as was the use of ear protection in high 
noise levels.

On the authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
50
LEFT
15
20
30
40
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 in the left ear, and the 
pure tone threshold average was 23 on the right and 41 on the 
left.  The veteran now reported constant high-pitched 
tinnitus and that he had been wearing a hearing aid in the 
left ear.  The results of the examination were summarized to 
reflect moderate high frequency sensorineural hearing loss on 
the right from 4000 Hertz and moderate to severe high 
frequency sensorineural hearing loss on the left from 3000 
Hertz.  The veteran was to continue to wear a hearing aid on 
the right (left) and to wear ear protection in high noise.


Analysis

Audiometric evaluation in February 1994 revealed pure tone 
threshold averages of 16 on the left and 29 on the right, 
with word recognition of 94 percent on the right and 96 
percent on the left.  November 1995 audiometric examination 
revealed pure tone threshold averages of 16 on the right and 
31 on the left, with word recognition of 94 percent on the 
right and 100 percent on the left.  Finally, audiometric 
evaluation in November 1997 revealed pure tone threshold 
averages of 23 on the right and 41 on the left, with word 
recognition of 88 percent on the right and 94 on the left.  
When the veteran's pure tone threshold averages and word 
recognition percentages from each of these evaluations are 
applied to Table VI, Numeric Designations of Hearing Impaired 
Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation for each ear arising 
out of the February 1994 and November 1995 evaluations is I, 
and the numeric designation arising out of the November 1997 
evaluation is I in the left ear and II in the right ear.  
38 C.F.R. § 4.85.

As was noted previously, the Board has reviewed the recent 
revisions applicable to hearing loss relevant to the 
veteran's claim and finds that none of those changes would 
affect the outcome in this matter.  When the numeric 
designations from each of the above-noted evaluations are 
applied to Table VII, Percentage Evaluations for Hearing 
Impairment, the veteran's bilateral hearing loss in each case 
is determined to be noncompensable.  38 C.F.R. § 4.87.  The 
Board further notes that although the new rating criteria 
provide that alternative tables can be employed where the 
pure tone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater, or where pure tone thresholds are 30 decibels or 
less at frequencies of 1,000 Hertz and below, and are 70 
decibels or more at 2,000 Hertz (38 C.F.R. § 4.86), since the 
veteran's pure tone thresholds do not meet either criteria, 
the Board finds that consideration of alternative tables in 
this case is not warranted.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the appellant's hearing loss is not established.

In addition, as the Court has pointed out, the assignment of 
a disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As was the case with the veteran's service-connected 
orthopedic disabilities, the Board cannot conclude that the 
disability picture as to the veteran's bilateral hearing loss 
is so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  The record does not reflect 
any recent or frequent hospital care, and any interference in 
the veteran's employment is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  Consequently, a higher rating on an extrschedular 
basis is not warranted.


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of right wrist fusion is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the patella of the right knee is denied.

A compensable evaluation for epicondylitis of the left elbow 
is denied.

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

